IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph J. Hassler,                          :
                         Petitioner         :
                                            :
             v.                             :
                                            :
Unemployment Compensation                   :
Board of Review,                            :
                   Respondent               :        No. 2339 C.D. 2014


                                      ORDER


             NOW, October 15, 2015, upon consideration of petitioner’s application

for reconsideration, the application is denied.



                                                _____________________________
                                                DAN PELLEGRINI,
                                                President Judge